Citation Nr: 0002702	
Decision Date: 02/03/00    Archive Date: 02/10/00

DOCKET NO.  97-25 200	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina


THE ISSUE

Entitlement to a certificate of eligibility for financial 
assistance in the purchase of an automobile or other 
conveyance, and/or for adaptive equipment therefor.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Ehrman, Counsel

INTRODUCTION

The veteran had active duty from April 1967 to February 1970. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 1997 rating decision of the RO, 
which denied the veteran's claim for entitlement to a 
certificate of eligibility for financial assistance in the 
purchase of an automobile or other conveyance, and/or for 
adaptive equipment therefor.  


FINDINGS OF FACT 

1.  The veteran is service connected for residuals of a 
gunshot wound of the right wrist.  

2.  Service-connected disability is manifested by full motor 
strength in all modalities, except for a blunting sensation 
and lack of movement of the fourth and fifth fingers of the 
right hand.  The veteran does not have loss or loss of use of 
the right hand.


CONCLUSION OF LAW

The legal criteria for entitlement to a certificate of 
eligibility for financial assistance in the purchase of an 
automobile or other conveyance, and/or for adaptive equipment 
therefor, are not met.  38 U.S.C.A. §§ 3901, 3902, 5107 (West 
1991 & Supp. 1999); 38 C.F.R. §§ 3.808, 4.3, 4.63, 4.71a, 
17.156 (1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service medical records show that the veteran sustained a 
gunshot injury of the right forearm during hostile action 
while serving in the Republic of Vietnam in November 1967.  
On separation examination in February 1970, the veteran had 
numbness in the right fourth finger, loss of adduction of the 
fingers of the right hand, apparent loss of grip, and 
inability to make a complete fist with the right hand.  

Service connection for residuals of a gun shot wound of the 
right wrist was established by a VA RO rating decision dated 
in September 1970.  The disorder was considered 40 percent 
disabling under Diagnostic Code 8516, which contains the 
criteria for neuralgia of the ulnar nerve.  This rating, in 
terms of percentage of disability impairment, has remained in 
effect since that time.  It is his sole service-connected 
disability.  

On VA examination in November 1996, the veteran reported that 
he was unable to use his fourth and fifth fingers of his 
right hand, and that he had numbness in these two fingers as 
well.  On examination of the extremities, pulses were 2-plus 
and equal bilaterally, with no cyanosis or clubbing.  Motor 
strength was 5/5 in all modalities tested except that there 
was no movement involving the fourth and fifth fingers of the 
right hand.  Sensory examination was also unremarkable, other 
than for a blunting sensation in the fourth and fifth fingers 
of the right hand.  Deep tendon reflexes were essentially 
symmetric in both the upper and lower extremities.  The 
assessment was right ulnar neuropathy secondary to a gunshot 
wound.  

The veteran's service-connected gunshot wound residuals also 
include two scars in the right upper extremity.  He has a 
scar of the ventral surface that has circular and linear 
protrusions.  The circular portion of the scar was 
approximately 4 x 4 cm and the linear portion was 4.5 cm. in 
length.  The scar was found to be well healed with no 
significant keloid demonstrated.  On the opposite surface of 
the right wrist there was a lineal scar approximately 6 cm. 
in length.  

At a RO hearing in December 1997, the veteran testified that 
he has full use of his right thumb and index finger, as well 
as "front use" of the middle finger, which was found to 
only bend half way to the palm.  The veteran stated that he 
could grab light objects, but could not hold them for long 
periods of time.  Significantly, he can cut food with his 
right hand; he can type by pecking with his index finger; he 
is able to button and unbutton his shirts; he can write with 
his right hand.  He denied receiving recent treatment for his 
service-connected right wrist residuals, and merely requested 
a steering wheel knob for his automobile.  

The veteran has asserted that his service-connected residuals 
of a gunshot wound of the right wrist is so severe as to 
constitute loss of use of the right hand, and thereby 
warrants a certificate of eligibility for financial 
assistance in the purchase of an automobile or other 
conveyance, and/or for adaptive equipment therefor.  

VA may provide, or assist in providing, an "eligible 
person" with an automobile, or other conveyance, as well as 
any necessary automotive adaptive equipment.  38 U.S.C.A. § 
3902(a), (b).  A veteran is considered an "eligible person" 
if he is entitled to compensation for any of the disabilities 
described below, and if such disability is the result of an 
injury incurred or disease contracted in or aggravated by 
active military, naval, or air service: 

	(i) The loss or permanent loss of 
use of one or both feet;

	(ii) The loss or permanent loss of 
use of one or both hands;

	(iii) The permanent impairment of 
vision of both eyes of the following 
status:  central visual acuity of 20/200 
or less in the better eye, with 
corrective glasses, or central visual 
acuity of more than 20/200 if there is a 
field defect in which the peripheral 
field has contracted to such an extent 
that the widest diameter of visual field 
subtends an angular distance no greater 
than twenty degrees in the better eye[.]  

38 U.S.C.A. § 3901(1) (West 1991); see also 38 C.F.R. 
§ 3.808(b)(1) (1999).  A veteran who does not qualify as an 
"eligible person" under the foregoing criteria may 
nevertheless be entitled to adaptive equipment if he is 
entitled to VA compensation for ankylosis of one or both 
knees, or one or both hips, and adaptive equipment is deemed 
necessary for the veteran's licensure and safe operation of a 
vehicle.  38 U.S.C.A. § 3902(b)(2); 38 C.F.R. 
§§ 3.808(b)(1)(iv), 17.156.  

In the present case, the Board finds that the veteran's 
service-connected right wrist disorder results in impairment 
of function of the right hand, but not that which would 
approximate loss of use.  

Loss of use is held to exist when no effective function 
remains other than that which would be equally well served by 
an amputation stump at the site of election below the elbow 
with the use of a prosthesis.  38 C.F.R. § 4.63.  The 
determination will be made on the basis of the actual 
remaining function of the hand, whether the acts of grasping, 
manipulation, etc., in the case of the hand, could be 
accomplished equally well by an amputation stump with 
prosthesis.  Id. 

As shown on VA examination in November 1996, and as the 
veteran later testified in December 1997, significant 
functional use of the right hand remains, functional use 
beyond what the veteran would have in a case of amputation 
with a suitable prosthesis in place.  Except for the fourth 
and fifth fingers, the veteran has normal strength and 
sensation, neither of which he would have with a prosthesis.  
Although he is not able to grasp and hold heavy objects, he 
has full use of his thumb and index finger, and still 
maintains a degree of proprioception that one would not have 
with a prosthesis.  He is also able to type, and button and 
unbutton clothing, functions that very likely would not be 
performed as well with a prosthesis.  Indeed, when examined 
in November 1996, the veteran was found to have only right 
ulnar neuropathy, not complete paralysis.  Consequently, 
reasonable inferences from a reading of the record are that 
the veteran's impairment does not rise to the level of loss 
of use as defined by regulation.  See 38 C.F.R. § 4.63.  The 
preponderance of the evidence is against the veteran's claim.


ORDER

The claim of entitlement to a certificate of eligibility for 
financial assistance in the purchase of an automobile or 
other conveyance, and/or for adaptive equipment therefor, is 
denied.  



		
	MARK F. HALSEY
	Member, Board of Veterans' Appeals

 

